PER CURIAM.
Appellant’s revocation of probation is affirmed. In view of the fact that appellant was insolvent, the trial court erred in assessing him a public defender’s fee, court costs, and requiring him to pay a sum to the Crimes Compensation Fund. See Armstrong v. State, 377 So.2d 205 (Fla. 2d DCA 1979). Accordingly, the portion of the order assessing a public defender’s fee, court costs, and requiring appellant to pay money to Crimes Compensation Fund is stricken.
SCHEB, C. J., and HOBSON and CAMPBELL, JJ., concur.